Citation Nr: 0205402	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  94-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

A September 1983 RO rating decision denied service connection 
for PTSD.  The veteran was notified of this decision and he 
submitted a notice of disagreement.  A statement of the case 
was sent to him in September 1983, but he did not complete 
the appeal by submitting a substantive appeal.

In June 1988, the veteran submitted an application to reopen 
the claim for service connection for a psychiatric 
disability, including PTSD.  An August 1988 RO rating 
decision determined there was no new and material evidence to 
reopen a claim for service connection for a psychiatric 
disability, including PTSD.  The veteran was notified of the 
decision in August 1988 and he did not appeal.

In 1990, the veteran submitted an application to reopen the 
claim for service connection for PTSD.  This appeal came to 
the Board of Veterans' Appeals (Board) from a June 1991 RO 
rating decision that determined there was no new and material 
evidence to reopen the claim.  In March 1996, the Board 
remanded the case to the RO for additional development.

A December 2001 RO rating decision denied service connection 
for PTSD based on a de novo review of the evidence.  The 
Board will also review the claim for service connection on 
the merits because it finds that new and material evidence 
has been submitted to reopen the claim.


FINDINGS OF FACT

1.  By an unappealed RO decision of August 1988, it was 
determined there was no new and material evidence to reopen 
the claim for service connection for PTSD.

2.  Evidence received subsequent to the August 1988 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for PTSD.

3.  The veteran did not engage in combat with the enemy 
during in service.

4.  There is credible supporting evidence of an inservice 
stressor upon which to base the diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The unappealed August 1988 RO rating decision, 
determining there was no new and material evidence to reopen 
a claim for service connection for PTSD, is final.  
38 U.S.C.A. § 7105, previously 4005 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

3.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 (2001), and 3.304 as amended 
by 67 Fed. Reg. 10330-10332 (March 7, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for service 
connection for PTSD and that VA has met the requirements of 
the VCAA.

The veteran has been provided with a VA psychiatric 
examination to determine the nature and extent of his PTSD.  
He and his representative has been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board is also 
granting the requested benefit in this decision.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A.  Factual Background

The veteran had active service from October 1966 to October 
1968.

Service documents show that the veteran served in Vietnam 
from October 1967 to October 1968 in the 213th Engineering 
Detachment.  His principal duty in service was electrician.  
He was entitled to the National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal.  His unit 
participated in a campaign against the enemy while he was in 
Vietnam.

Service medical records show that he underwent medical 
examination in October 1965 for induction into service.  He 
gave a history of nervous trouble.  A psychiatric condition 
was not found.  He underwent a medical examination in October 
1968 for separation from service.  He gave a history of 
nervous trouble.  A psychiatric disability was not found.  
The service medical records do not show the presence of PTSD.

VA and private medical records show that the veteran was 
treated and evaluated for medical problems from 1969 to 2001.  
The more salient medical reports are discussed below.

VA reports of the veteran's outpatient treatment in 1969 show 
that he complained of mental problems since service in 
Vietnam.  An impression of intermittent anxiety was made and 
he was treated with Librium.

A private medical report shows that the veteran was 
hospitalized in March 1972.  He gave a history of alcohol 
problems since service in Vietnam.  The discharge diagnoses 
were acute alcohol intoxication, alcohol addiction, and 
gastritis.

A statement from a relative of the veteran was received in 
May 1983.  The statement is to the effect that the veteran 
had mental problems since service in Vietnam.

The September 1983 RO rating decision denied service 
connection for PTSD because the claimed disorder was not 
shown by the evidence of record.

The veteran underwent a VA psychiatric examination in 
September 1986.  The diagnostic impressions were alcohol 
abuse and antisocial personality disorder.

A review of the other medical evidence of record in August 
1988 does not show the diagnosis of PTSD.

The August 1988 RO rating decision determined there was no 
new and material evidence to reopen the claim for service 
connection for PTSD. 

A summary of the veteran's hospitalization in July 1989 shows 
that he received psychiatric treatment.  The diagnoses were 
acute alcohol intoxication and history of alcohol abuse.

The veteran was hospitalized from May to June 1990 at a VA 
medical facility.  The diagnoses were continuous alcohol 
dependence and residuals of PTSD.

Private medical reports of the veteran's treatment from 1985 
to 1989, received in July 1990, show a history of mental 
problems since service in Vietnam.

A private medical report shows that the veteran was 
hospitalized from October to November 1990.  He reported 
problems due to service in Vietnam.  The Axis I diagnoses 
were PTSD, severe alcohol dependence with alcohol 
hallucinosis, and polysubstance dependence (Valium and 
cannabis with Valium withdrawal).

The veteran testified at a hearing in February 1991.  His 
testimony was to the effect that he had PTSD due to 
experiences in Vietnam.

A private medical report shows that the veteran was 
hospitalized for psychiatric treatment from April to May 
1991.  He reported flashbacks of incidents in Vietnam.  The 
Axis I diagnoses were PTSD and severe alcohol dependence.

A decision of an Administrative Law Judge of the Social 
Security Administration (SSA) dated in May 1991 shows that 
the veteran was found disabled for SSA benefits.  It was 
found that the evidence established the presence of severe 
alcoholism and PTSD.

A court document dated in July 1993 shows that the veteran 
was awarded benefits based on meeting the criteria of an 
agent orange payment program.

The veteran testified at a hearing in August 1993.  His 
testimony was to the effect that he had PTSD due to stressors 
sustained in Vietnam.

Statements of relatives and acquaintances of the veteran were 
received in August 1993.  The statements are to the effect 
that he was a changed person after service in Vietnam and 
that he has had continuous mental problems since that time.

A VA medical report shows that the veteran underwent 
psychological evaluation in October 1999.  The examiner 
concluded that the personality inventory indicated an 
individual who was depressed, anxious, worried, and socially 
alienated.  Somatic complaints were heavily endorsed and this 
person was likely to be concerned about his physical 
functioning.  The veteran's responses were those of one who 
was suffering from depression of a long-standing nature.  The 
examiner noted that there was nothing in the profile that 
would contraindicate a diagnosis of PTSD.

The veteran underwent a VA psychiatric examination in October 
1999 by 2 psychiatrists.  The examiners reviewed the evidence 
in the veteran's claims folders.  The veteran gave a history 
of mental problems since service in Vietnam.  He reported 
traumatic experiences in service.  He stated that he boarded 
a ship at the tail-end of a typhoon, that he had never been 
on a ship before, that the rocking of the ship was traumatic 
for him, and that he saw 2 people committing suicide by 
jumping overboard.  He reported being ambushed while in 
Vietnam and mortared almost daily.  He reported that some 
soldiers in his squad died.  The Axis I diagnoses were 
chronic and severe PTSD, and alcohol dependence in partial 
remission.

In 1999, the RO asked the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for specific information 
to corroborate the veteran's claimed stressors in service.  
In correspondence dated in February 2001, the USASCRUR 
notified the RO that the command of the veteran's unit in 
Vietnam encountered significant situations from August to 
October 1968.  A copy of an Operational Report of the 1st 
Logistical Command or the headquarters of the 213th 
Engineering Detachment was submitted with the February 2001 
reply.  The report shows that hostile forces conducted 20 
major attacks that affected the command, 8 convoy ambushes, 5 
stand off attacks, 5 attacks against POL pipelines, and 2 
attacks against shipping.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.
(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.
(3) If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f) as amended by 67 Fed. Reg. 10330-10,332 
(March 7, 2002).

Prior to March 7, 1997, 38 C.F.R. § 3.304(f) required a 
"clear diagnosis" of PTSD to justify an award os service 
connection.  See 64 Fed. Reg. 32,807 (1999).  The Board finds 
that in this case the diagnostic element has been satisfied 
under both the old and new versions of the regulation.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

The August 1988 RO decision determined that there was no new 
and material evidence to reopen a previously denied claim for 
service connection for PTSD.  The veteran was notified of the 
decision and he did not appeal.  An unappealed decision is 
final with the exception that a claimant may later reopen the 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  The question now presented is whether new 
and material evidence has been submitted since the unappealed 
August 1988 RO decision to permit reopening of the claim.  38 
C.F.R. 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence links the claimed 
disability to an incident of service).  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1990.

The evidence of record at the time of the August 1988 RO 
rating decision did not show a diagnosis of PTSD.  The 
evidence submitted after the August 1988 RO rating decision 
includes medical reports that clearly show the presence of 
PTSD.  That evidence by itself contributes a more complete 
picture to the veteran's claim for service connection for 
such a disorder and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge, 155 F. 3d 1356.  Hence, the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for PTSD.  38 C.F.R. § 3.156(a).  The 
Board will now consider the claim for service connection for 
PTSD on a de novo basis, as did the RO.

The medical evidence shows a diagnosis of PTSD based on 
stressors sustained in Vietnam.  The question for the Board 
to decide is whether there is credible evidence of an 
inservice stressor upon which to base the disorder.

Service documents show that the veteran served in Vietnam 
while in service and that he was awarded various medals.  His 
medals, however, do not denote combat participation.  The 
service documents also reveal that his unit in Vietnam 
participated in a campaign against the enemy, but the 
evidence does not specifically indicate that the veteran 
personally participated in such action.  The veteran's 
statements and testimony indicate that he sustained stressors 
in service, but do not provide specific information regarding 
personal combat that is supported by other evidence.  After 
consideration of all the evidence, the Board finds that it is 
too general to show that the veteran personally engaged in 
combat with the enemy while in service.  Hence, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
and the veteran's lay statements alone are insufficient to 
establish the incurrence of the claimed inservice stressors.  
38 C.F.R. § 3.304(f).

Various stressors reported by the veteran are not 
corroborated by any credible supporting evidence.  The 
service documents, however, do show that his unit 
participated in a campaign against the enemy and he asserts 
that his unit was frequently ambushed and mortared.  This 
claimed stressor is also supported by the February 2001 
correspondence from the USASCRUR with a copy of an 
Operational Report of the headquarters of the veteran's unit 
in Vietnam that shows they encountered significant 
situations, including 20 major attacks, 8 convoy ambushes, 5 
stand off attacks, 5 attacks against POL pipelines, and 2 
attacks against shipping from hostile forces.  The Board 
finds the evidence described in this paragraph constitutes 
credible supporting evidence of the veteran's claimed 
inservice stressor of his unit being exposed to mortar 
attacks while in Vietnam.

After consideration of all the evidence, the Board finds that 
it supports granting service connection for PTSD.



ORDER

Service connection for PTSD is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

